
	

113 S615 IS: Coltsville National Historical Park Act
U.S. Senate
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 615
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2013
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish Coltsville National Historical Park in the
		  State of Connecticut, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coltsville National Historical Park
			 Act.
		2.DefinitionsFor the purposes of this Act:
			(1)CityThe
			 term city means the city of Hartford, Connecticut.
			(2)CommissionThe
			 term Commission means the Coltsville National Historical Park
			 Advisory Commission established by subsection 6(a).
			(3)Historic
			 DistrictThe term Historic District means the
			 Coltsville Historic District.
			(4)MapThe
			 term map means the map titled Coltsville National
			 Historical Park—Proposed Boundary, numbered T25/102087, and dated May
			 11, 2010.
			(5)ParkThe term park means the
			 Coltsville National Historical Park in the State of Connecticut.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StateThe
			 term State means the State of Connecticut.
			3.Coltsville
			 National Historical Park
			(a)Establishment
				(1)In
			 generalSubject to paragraph
			 (2), there is established in the State a unit of the National Park System to be
			 known as the Coltsville National Historical Park.
				(2)Conditions for
			 establishmentThe park shall not be established until the date on
			 which the Secretary determines that—
					(A)the Secretary has acquired by donation
			 sufficient land or an interest in land within the boundary of the park to
			 constitute a manageable unit;
					(B)the State, city,
			 or private property owner, as appropriate, has entered into a written agreement
			 with the Secretary to donate at least 10,000 square feet of space in the East
			 Armory which would include facilities for park administration and visitor
			 services; and
					(C)the Secretary has
			 entered into a written agreement with the State, city, or other public entity,
			 as appropriate, providing that—
						(i)land
			 owned by the State, city, or other public entity within the Coltsville Historic
			 District shall be managed consistent with this section; and
						(ii)future uses of
			 land within the historic district shall be compatible with the designation of
			 the park and the city’s preservation ordinance.
						(b)BoundariesThe park shall include and provide
			 appropriate interpretation and viewing of the following sites, as generally
			 depicted on the map:
				(1)The East
			 Armory.
				(2)The Church of the
			 Good Shepherd.
				(3)The Caldwell/Colt
			 Memorial Parish House.
				(4)Colt Park.
				(5)The Potsdam
			 Cottages.
				(6)Armsmear.
				(7)The James Colt House.
				(c)CollectionsThe
			 Secretary shall enter into a written agreement with the State of Connecticut
			 State Library, Wadsworth Atheneum, and the Colt Trust, or other public
			 entities, as appropriate, to gain appropriate access to Colt-related artifacts
			 for the purposes of having items routinely on display in the East Armory or
			 within the park as determined by the Secretary as a major function of the
			 visitor experience.
			4.Administration
			(a)In
			 generalThe Secretary shall
			 administer the park in accordance with—
				(1)this Act;
			 and
				(2)the laws generally
			 applicable to units of the National Park System, including—
					(A)the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
					(b)State and local
			 jurisdictionNothing in this
			 Act enlarges, diminishes, or modifies any authority of the State, or any
			 political subdivision of the State (including the city)—
				(1)to exercise civil
			 and criminal jurisdiction; or
				(2)to carry out State
			 laws (including regulations) and rules on non-Federal land located within the
			 boundary of the park.
				(c)Cooperative
			 agreements
				(1)In
			 generalAs the Secretary determines to be appropriate to carry
			 out this Act, the Secretary may enter into cooperative agreements with the
			 owner of any property within the Coltsville Historic District or any nationally
			 significant properties within the boundary of the park, under which the
			 Secretary may identify, interpret, restore, rehabilitate, and provide technical
			 assistance for the preservation of the properties.
				(2)Right of
			 accessA cooperative agreement entered into under paragraph (1)
			 shall provide that the Secretary, acting through the Director of the National
			 Park Service, shall have the right of access at all reasonable times to all
			 public portions of the property covered by the agreement for the purposes
			 of—
					(A)conducting
			 visitors through the properties; and
					(B)interpreting the
			 properties for the public.
					(3)Changes or
			 alterationsNo changes or alterations shall be made to any
			 properties covered by a cooperative agreement entered into under paragraph (1)
			 unless the Secretary and the other party to the agreement agree to the changes
			 or alterations.
				(4)Conversion, use,
			 or disposalAny payment by the Secretary under this subsection
			 shall be subject to an agreement that the conversion, use, or disposal of a
			 project for purposes contrary to the purposes of this section, as determined by
			 the Secretary, shall entitle the United States to reimbursement in an amount
			 equal to the greater of—
					(A)the amounts made
			 available to the project by the United States; or
					(B)the portion of the
			 increased value of the project attributable to the amounts made available under
			 this subsection, as determined at the time of the conversion, use, or
			 disposal.
					(5)Matching
			 funds
					(A)In
			 generalAs a condition of the receipt of funds under this
			 subsection, the Secretary shall require that any Federal funds made available
			 under a cooperative agreement shall be matched on a 1-to-1 basis by non-Federal
			 funds.
					(B)FormWith
			 the approval of the Secretary, the non-Federal share required under
			 subparagraph (A) may be in the form of donated property, goods, or services
			 from a non-Federal source, fairly valued.
					(d)Acquisition of
			 landThe Secretary is
			 authorized to acquire land and interests in land by donation, purchase with
			 donated or appropriated funds, or exchange, except that land or interests in
			 land owned by the State or any political subdivision of the State may be
			 acquired only by donation.
			(e)Technical
			 assistance and public interpretationThe Secretary may provide
			 technical assistance and public interpretation of related historic and cultural
			 resources within the boundary of the historic district.
			5.Management
			 plan
			(a)In
			 generalNot later than 3 fiscal years after the date on which
			 funds are made available to carry out this Act, the Secretary, in consultation
			 with the Commission, shall complete a management plan for the park in
			 accordance with—
				(1)section 12(b) of
			 Public Law 91–383 (commonly known as the National Park Service General
			 Authorities Act) (16 U.S.C. 1a–7(b)); and
				(2)other applicable
			 laws.
				(b)Cost
			 shareThe management plan shall include provisions that identify
			 costs to be shared by the Federal Government, the State, and the city, and
			 other public or private entities or individuals for necessary capital
			 improvements to, and maintenance and operations of, the park.
			(c)Submission to
			 CongressOn completion of the management plan, the Secretary
			 shall submit the management plan to—
				(1)the Committee on
			 Natural Resources of the House of Representatives; and
				(2)the Committee on
			 Energy and Natural Resources of the Senate.
				6.Coltsville
			 National Historical Park Advisory Commission
			(a)EstablishmentThere
			 is established a Commission to be known as the Coltsville National Historical
			 Park Advisory Commission.
			(b)DutyThe
			 Commission shall advise the Secretary in the development and implementation of
			 the management plan.
			(c)Membership
				(1)CompositionThe
			 Commission shall be composed of 11 members, to be appointed by the Secretary,
			 of whom—
					(A)2 members shall be
			 appointed after consideration of recommendations submitted by the Governor of
			 the State;
					(B)1 member shall be
			 appointed after consideration of recommendations submitted by the State Senate
			 President;
					(C)1 member shall be
			 appointed after consideration of recommendations submitted by the Speaker of
			 the State House of Representatives;
					(D)2 members shall be
			 appointed after consideration of recommendations submitted by the Mayor of
			 Hartford, Connecticut;
					(E)2 members shall be
			 appointed after consideration of recommendations submitted by Connecticut’s 2
			 United States Senators;
					(F)1 member shall be
			 appointed after consideration of recommendations submitted by Connecticut's
			 First Congressional District Representative;
					(G)2 members shall
			 have experience with national parks and historic preservation;
					(H)all appointments
			 must have significant experience with and knowledge of the Coltsville Historic
			 District; and
					(I)1 member of the
			 Commission must live in the Sheldon/Charter Oak neighborhood within the
			 Coltsville Historic District.
					(2)Initial
			 appointmentsThe Secretary shall appoint the initial members of
			 the Commission not later than the earlier of—
					(A)the date that is
			 30 days after the date on which the Secretary has received all of the
			 recommendations for appointments under paragraph (1); or
					(B)the date that is
			 30 days after the park is established.
					(d)Term;
			 vacancies
				(1)Term
					(A)In
			 generalA member shall be appointed for a term of 3 years.
					(B)ReappointmentA
			 member may be reappointed for not more than 1 additional term.
					(2)VacanciesA
			 vacancy on the Commission shall be filled in the same manner as the original
			 appointment was made.
				(e)MeetingsThe
			 Commission shall meet at the call of—
				(1)the Chairperson;
			 or
				(2)a
			 majority of the members of the Commission.
				(f)QuorumA
			 majority of the Commission shall constitute a quorum.
			(g)Chairperson and
			 vice chairperson
				(1)In
			 generalThe Commission shall select a Chairperson and Vice
			 Chairperson from among the members of the Commission.
				(2)Vice
			 chairpersonThe Vice Chairperson shall serve as Chairperson in
			 the absence of the Chairperson.
				(3)TermA
			 member may serve as Chairperson or Vice Chairperson for not more than 1 year in
			 each office.
				(h)Commission
			 personnel matters
				(1)Compensation of
			 members
					(A)In
			 generalMembers of the Commission shall serve without
			 compensation.
					(B)Travel
			 expensesMembers of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duty of the Commission.
					(2)Staff
					(A)In
			 generalThe Secretary shall provide the Commission with any staff
			 members and technical assistance that the Secretary, after consultation with
			 the Commission, determines to be appropriate to enable the Commission to carry
			 out the duty of the Commission.
					(B)Detail of
			 employeesThe Secretary may accept the services of personnel
			 detailed from the State or any political subdivision of the State.
					(i)FACA
			 nonapplicabilitySection 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
			(j)Termination
				(1)In
			 generalUnless extended under paragraph (2), the Commission shall
			 terminate on the date that is 10 years after the date of the enactment of this
			 Act.
				(2)ExtensionEight
			 years after the date of the enactment of this Act, the Commission shall make a
			 recommendation to the Secretary if a body of its nature is still necessary to
			 advise on the development of the park. If, based on a recommendation under this
			 paragraph, the Secretary determines that the Commission is still necessary, the
			 Secretary may extend the life of the Commission for not more than 10
			 years.
				
